     Case 1:19-cv-01224-AWI-EPG Document 37 Filed 07/17/20 Page 1 of 3

     Tanya E. Moore, SBN 206683
 1   MOORE LAW FIRM, P.C.
     300 South First Street, Suite 342
 2   San Jose, California 95113
     Telephone: (408) 298-2000
 3   Facsimile: (408) 298-6046
     Email: service@moorelawfirm.com
 4
     Attorneys for Plaintiff,
 5   Jose Acosta
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   JOSE ACOSTA.                      )                         No. 1:19-cv-01224-AWI-EPG
                                       )
11                                     )
                Plaintiff,                                       STIPULATION AND ORDER GRANTING
                                       )
12                                     )                         PLAINTIFF LEAVE TO FILE SECOND
          vs.                          )                         AMENDED COMPLAINT
13                                     )
14   MARIA DEL CARMEN PARRA PEREZ dba ))
     LESLY’S GIFTS AND MORE, et al.,   )
15                                     )
                Defendants.            )
16                                     )
                                       )
17
18
19              IT IS HEREBY STIPULATED by and between Plaintiff, Jose Acosta (“Plaintiff”), and
20   Defendant, Maria Del Carmen Parra Perez dba Lesly’s Gifts and More (“Defendant,” and
21   together with Plaintiff, the “Parties”), the parties who have appeared in this action1, through their
22   respective attorneys of record, that Plaintiff may file a Second Amended Complaint, a copy of
23   which is attached hereto as Exhibit “A.” This amendment will not modify any date or deadline
24   fixed by the Court’s Scheduling Order dated July 7, 2020 (Dkt. 35) pursuant to Fed. R. Civ. P.
25   16(b)(4), and is not prejudicial to Defendant, the product of undue delay, proposed in bad faith,
26   or futile.
27
28
     1
         A clerk’s default was entered against defendants Thu Huynh and Ngoc Tran on June 22, 2020 (Dkt. 33).

               STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE SECOND AMENDED
                                            COMPLAINT


                                                            Page 1
     Case 1:19-cv-01224-AWI-EPG Document 37 Filed 07/17/20 Page 2 of 3


 1          IT IS FURTHER STIPULATED that Plaintiff will file his Second Amended
 2   Complaint within five (5) calendar days of the Court’s Order permitting such filing, and that
 3   Defendant’s response thereto shall be filed within fourteen (14) days after the Second Amended
 4   Complaint is filed.
 5   IT IS SO STIPULATED.
 6
     Dated: July 16, 2020                       MOORE LAW FIRM, P.C.
 7
 8                                              /s/ Tanya E. Moore
                                                Tanya E. Moore
 9                                              Attorney for Plaintiff,
                                                Jose Acosta
10
11   Dated: July 16, 2020                       HATMAKER LAW GROUP

12                                              /s/ Rachelle Taylor Golden
13                                              Rachelle Taylor Golden
                                                Attorneys for Defendant,
14                                              Maria del Carmen Parra Perez
                                                dba Lesly’s Gifts and More
15
16
17
18
19
20
21
22
23
24
25
26
27
28

           STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE SECOND AMENDED
                                        COMPLAINT


                                                 Page 2
     Case 1:19-cv-01224-AWI-EPG Document 37 Filed 07/17/20 Page 3 of 3


 1                                                  ORDER
 2
                 Pursuant to the stipulation of the parties (ECF No. 36) and good cause appearing,
 3
                 IT IS ORDERED that Plaintiff shall file his Second Amended Complaint, a copy of
 4
     which was filed with the Parties’ stipulation, within five (5) calendar days of the date this Order
 5
     is filed.
 6
                 IT IS FURTHER ORDERED that Defendant’s response thereto shall be filed within
 7
     fourteen (14) days after the Second Amended Complaint is filed.
 8
 9   IT IS SO ORDERED.
10
11
         Dated:        July 17, 2020                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            STIPULATION AND ORDER GRANTING PLAINTIFF LEAVE TO FILE SECOND AMENDED
                                         COMPLAINT


                                                      Page 3
